Exhibit 10.1

SIXTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) entered
into as of this 9th day of March, 2018 is by and among MANITEX INTERNATIONAL,
INC., a Michigan corporation (“Manitex International”), MANITEX, INC., a Texas
corporation (“Manitex”), MANITEX SABRE, INC., a Michigan corporation (“Sabre”),
BADGER EQUIPMENT COMPANY, a Minnesota corporation (“Badger”), CRANE AND
MACHINERY, INC., an Illinois corporation (“Crane and Machinery”), CRANE AND
MACHINERY LEASING, INC., an Illinois corporation (“Crane and Machinery
Leasing”), and MANITEX, LLC, a Delaware limited liability company (“Manitex
LLC”; together with Manitex International, Manitex, Sabre, Badger, Crane and
Machinery, and Crane and Machinery Leasing, collectively, the “Borrowers”), CIBC
BANK, USA, formerly known as The PrivateBank and Trust Company (in its
individual capacity, “CIBC Bank”), as administrative agent and sole lead
arranger (in such capacity, “Administrative Agent”), and the lenders party
thereto (the “Lenders”).

W I T N E S S E T H:

WHEREAS, Administrative Agent, Lenders, and Borrowers are party to that certain
Loan and Security Agreement dated as of July 20, 2016, as amended by that
certain First Amendment to Loan and Security Agreement dated as of August 4,
2016, that certain Consent and Second Amendment to Loan and Security Agreement
dated as of September 30, 2016, that certain Third Amendment to Loan and
Security Agreement dated as of November 8, 2016, that certain Fourth Amendment
to Loan and Security Agreement dated as of February 10, 2017, and that certain
Fifth Amendment to Loan and Security Agreement dated as of April 26, 2017 (as
amended hereby and as the same may be from time to time further amended,
supplemented or otherwise modified, the “Agreement”); and

WHEREAS, Administrative Agent, Lenders and Borrowers desire to enter into this
Amendment to, among other items, (i) consent to the intercompany loan utilizing
proceeds of the Revolving Loan Commitment from Manitex International to The PM
Group S.p.A., a company organized under the laws of Italy (“PM Group”), on or
about December 20, 2017 in the amount of $1,500,000 (the “Initial PM Group
Loan”), (ii) waive certain Events of Default caused by the reclassification of
certain revenue previously recognized in the fiscal year ended December 31, 2016
which has been moved to and recognized in the fiscal year ended December 31,
2017, (iii) consent to the sale by Manitex International of all of its equity
interests in ASV Holdings, Inc., a Delaware corporation (“ASV”) the proceeds of
which will be utilized to initially repay outstanding Revolving Loans and
subsequently transfer all or a portion of such remaining proceeds to PM Group,
structured as an additional equity investment or intercompany loan to PM Group
by Manitex; and (iv) otherwise amend the Agreement in accordance with the terms
herein.

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:



--------------------------------------------------------------------------------

1.    Incorporation of the Agreement. All capitalized terms which are not
defined hereunder shall have the same meanings as set forth in the Agreement,
and the Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same were set forth in its
entirety. To the extent any terms and provisions of the Agreement are
inconsistent with the amendments set forth in Section 2 below, such terms and
provisions shall be deemed superseded hereby. Except as specifically set forth
herein, the Agreement shall remain in full force and effect and its provisions
shall be binding on the parties hereto.

2.    Consent and Waivers. Subject to the satisfaction of the conditions
precedent set forth in Section 4 hereof, and the covenants set forth in
Section 5 hereof:

(a)    Administrative Agent and the Lenders hereby waive any Default or Event of
Default that may have occurred under (i) Section 13.1, Section 13.2,
Section 13.4, Section 13.6 or Section 13.9 of the Agreement as a result of the
SVW Transaction and the restatement of the consolidated financial statements of
Manitex for the quarters ended March 31, June 30 and September 30, 2016, year
ended December 31, 2016, and quarters ended March 31 and June 30, 2017 (the
“Financial Restatement”), (ii) Section 13.6 with respect to the Initial PM Group
Loan, (iii) Section 14.2 of the Agreement to the extent that such Financial
Restatement resulted in a failure by Manitex to achieve Adjusted EBITDA of at
least $1,200,000 for the twelve month period ended December 31, 2016,
(iv) Section 13.4 with respect to the sale by Manitex International of all of
its equity interests in ASV (the “ASV Sale”), the proceeds of which will be
utilized to repay outstanding Revolving Loans, and (v) Section 13.6 with respect
to an additional Investment by Manitex International into PM Group to be
structured as an intercompany loan; provided that no other Default or Event of
Default exists and Borrowers have at least $5,000,000 of Excess Availability
before and after giving effect to such additional Investment utilizing proceeds
from the ASV Sale (collectively, the “Waivers”).

(b)    The foregoing Waivers are expressly limited to the transactions described
above in this Section 2 and shall not be deemed or otherwise construed to
constitute a waiver of any other Default or Event of Default, whether or not
similar to the transactions described above in this Section 2. Administrative
Agent and the Lenders have granted the Waivers set forth in this Section 2 in
this particular instance and in light of the facts and circumstances that
presently exist, and the grant of such Waivers shall not constitute a course of
dealing or impair Administrative Agent’s or any Lender’s right to withhold any
similar waiver or otherwise declare any other Default or Event of Default in the
future.

3.    Amendment of the Agreement.

(a)    The definition of the terms “EBITDA” and “Fixed Charges” appearing in
Section 1.1 of the Agreement are hereby amended and restated to read as follows:

EBITDA shall mean, without duplication, with respect to any period,
Borrowers’ (i) net income after Taxes for such period (excluding any after-tax
gains or losses on the sale of assets (other than the sale of Inventory in the
ordinary course of business) and excluding other after-tax extraordinary gains
or losses), plus (ii) taxes, plus (iii) Interest Expense (whether paid or
accrued), plus (iv) income tax expense (whether paid or accrued), plus
(v) depreciation, plus (vi) amortization (including amortization of goodwill,
debt issuance costs and amortization and any non-cash impairment of intangibles)
for such period, plus

 

2



--------------------------------------------------------------------------------

(vii) upon approval by Administrative Agent, any fees, expenses or other costs
incurred in connection with the sale of any Subsidiary, plus (viii) any other
non-cash charges or gains which have been subtracted in calculating net income
after Taxes for such period (including stock-based compensation), plus
(ix) management fees received in cash not to exceed $500,000 per Fiscal Year,
plus (x) non-cash stock and other non-cash expenses approved by the
Administrative Agent during the quarter incurred for the Fiscal Year ended
December 31, 2017 and (y) one-time extraordinary expenses in an amount not to
exceed $675,000 incurred during the calendar quarter ended December 31, 2017.

Fixed Charges shall mean for any period, without duplication, (i) all scheduled
payments of principal paid in cash during the applicable period with respect to
all indebtedness of Borrowers, for borrowed money (excluding all principal
payments made on indebtedness on the Closing Date), plus (ii) all scheduled
payments of principal paid in cash during the applicable period with respect to
all Capital Lease obligations of Borrowers paid in cash, plus (iii) all
scheduled payments of interest paid in cash during the applicable period with
respect to all indebtedness of Borrowers for borrowed money including Capital
Lease obligations, plus (iv) all dividends or other distributions by Manitex to
equityholders of Manitex during the applicable period, plus (v) payments during
the applicable period paid in cash in respect of income or franchise taxes of
Borrowers. Notwithstanding the foregoing, all scheduled payments of interest set
forth above shall exclude all interest payments incurred in connection with the
SVW Transaction.

(b)    The definition of the term “LIBOR Rate” appearing in Section 1.1 of the
Agreement is hereby amended by deleting the last sentence of such definition,
which reads as follows: “If at any time the LIBOR Rate is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.”

(c)    The definition of the terms “Additional PM Group Investment”, “ASV”,
“Initial PM Group Loan”, “PM Group” and “SVW Transaction” are hereby added to
Section 1.1 of the Agreement to read in their entirety as follows:

Additional PM Group Investment shall mean that certain additional investment by
Manitex International to PM Group, utilizing proceeds from the sale by Manitex
International of all of its equity interests in ASV; provided, however, that
prior to making any such loan or other advance to PM Group, no Default or Event
of Default shall have occurred and the Borrowers shall have at least $5,000,000
of Excess Availability before and after giving effect to such loan or advance.

ASV means ASV Holdings, Inc., a Delaware corporation.

Initial PM Group Loan means that certain Intercompany Loan from Manitex
International to PM Group on or about December 20, 2017 in the amount of
$1,500,000.

PM Group means The PM Group S.p.A., a company organized under the laws of Italy.

 

3



--------------------------------------------------------------------------------

SVW Transaction means the net sale of approximately 29 cranes to S.V.W. Crane
Equipment Company which revenue was recognized in 2016 and subsequently deferred
to match the final delivery dates of such cranes during the fiscal year ended
2017 resulting in a restatement of the Company’s financial statements for the
fiscal year ended 2016.

(d)    Section 13.6(l) of the Agreement is hereby amended and restated to read
as follows:

(l)    Except with respect to the Initial PM Group Loan and the Additional PM
Group Investment, Investments made by Borrowers in any Foreign Subsidiary;
provided that in each case, (i) no Default or Event of Default shall exist
before and after giving effect to such Investment; (ii) the amount of such
Investment shall not exceed $1,000,000 in the aggregate; (iii) no more than
one (1) Investment may be made in each calendar quarter; and (iv) each such
Investment shall be returned to the applicable Borrower within sixty (60) days
of the date each such Investment is made;

4.    Delivery of Documents. The following documents and other items shall be
delivered concurrently with this Amendment:

(i)    this Amendment;

(ii)    such other documents and certificates as Administrative Agent shall
reasonably request; and

(iii)    payment of an amendment fee of $50,000, which amount shall be fully
earned, payable and non-refundable as of the date hereof.

5.    Representations, Covenants and Warranties; No Default. Borrowers hereby
represent and warrant to Administrative Agent as of the date hereof as follows:

(a)    The execution and delivery of this Amendment and the performance by
Borrowers of their obligations hereunder are within Borrowers’ powers and
authority, have been duly authorized by all necessary corporate action and do
not and will not contravene or conflict with the organizational documents of
Borrowers;

(b)    The Agreement (as amended by this Amendment) and the other Loan Documents
constitute legal, valid and binding obligations enforceable in accordance with
their terms by Administrative Agent against Borrowers, and Borrowers expressly
reaffirm and confirm each of their obligations under the Agreement (as amended
by this Amendment) and each of the other Loan Documents. Borrowers further
expressly acknowledge and agree that Administrative Agent has a valid, duly
perfected, first priority and fully enforceable security interest in and lien
against each item of Collateral except as otherwise set forth in the Agreement.
Borrowers agree that they shall not dispute the validity or enforceability of
the Agreement (as it was stated before and after this Amendment) or any of the
other Loan Documents or any of its respective obligations thereunder, or the
validity, priority, enforceability or extent of Administrative Agent’s security
interest in or lien against any item of Collateral, in any judicial,
administrative or other proceeding;

 

4



--------------------------------------------------------------------------------

(c)    No consent, order, qualification, validation, license, approval or
authorization of, or filing, recording, registration or declaration with, or
other action in respect of, any governmental body, authority, bureau or agency
or other Person is required in connection with the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
this Amendment;

(d)    The execution, delivery and performance of this Amendment by Borrowers
does not and will not violate any law, governmental regulation, judgment, order
or decree applicable to Borrowers and does not and will not violate the
provisions of, or constitute a default or any event of default under, or result
in the creation of any security interest or lien upon any property of Borrowers
pursuant to, any indenture, mortgage, instrument, contract, agreement or other
undertaking to which any Borrower is a party or is subject or by which any
Borrower or any of its real or personal property may be bound;

(e)    The representations, covenants and warranties set forth in Section 11 of
the Agreement shall be deemed remade as of the date hereof by Borrowers, except
that any and all references to the Agreement in such representations and
warranties shall be deemed to include this Amendment. No Event of Default has
occurred and is continuing and no event has occurred and is continuing which,
with the lapse of time, the giving of notice, or both, would constitute such an
Event of Default under the Agreement; and

(f)    Manitex shall cause the net proceeds arising from the sale of any equity
interests in ASV Holdings, Inc. (successor in interest to A.S.V. LLC) to be used
solely to repay any amounts then outstanding under the Loans, and to
subsequently make an additional investment in the PM Group structured as an
intercompany loan or additional equity investment.

6.    Fees and Expenses. The Borrowers agree to pay on demand all costs and
expenses of or incurred by Administrative Agent, including, but not limited to,
legal fees and expenses, in connection with the evaluation, negotiation,
preparation, execution and delivery of this Amendment.

7.    Effectuation. The amendments to the Agreement contemplated by this
Amendment shall be deemed effective immediately upon the full execution of this
Amendment and without any further action required by the parties hereto. There
are no conditions precedent or subsequent to the effectiveness of this
Amendment.

8.    Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. A facsimile or other electronic
signature to this Amendment shall be deemed an original signature hereunder.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

Signature Page to Sixth Amendment to Loan and Security Agreement

IN WITNESS WHEREOF, the parties hereto have duly executed this Sixth Amendment
to Loan and Security Agreement as of the date first above written.

 

BORROWERS:       MANITEX INTERNATIONAL, INC., a Michigan corporation      
MANITEX, INC., a Texas corporation       MANITEX SABRE, INC., a Michigan
corporation       BADGER EQUIPMENT COMPANY, a Minnesota corporation       CRANE
AND MACHINERY, INC., an Illinois corporation       CRANE AND MACHINERY LEASING,
INC., an Illinois corporation       MANITEX, LLC, a Delaware limited liability
company       By:        /s/ Steven K. Kiefer                          
Name:  Steven K. Kiefer                                   Title:    President &
COO                          



--------------------------------------------------------------------------------

Signature Page to Sixth Amendment to Loan and Security Agreement

 

ADMINISTRATIVE AGENT AND LENDER:     CIBC BANK, USA, as Administrative Agent and
a Lender     By:   /s/ Todd Bernier       Todd Bernier, Managing Director